Citation Nr: 1528751	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-31 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to April 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to service connection for a left ankle disorder appears to have been raised by the record in an April 2011 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in August 2010, at which time he reported a bilateral knee condition with pain.  After examination, only a right knee disorder, namely strain, was diagnosed.  The Veteran was thereafter service-connected for right knee strain.  See December 2010 rating decision.  

VA treatment records dated after the August 2010 VA examination document diagnoses of bilateral chondromalacia, right/left knee pain due to degenerative joint disease, and bilateral knee arthralgia.  On remand, another VA examination should be scheduled to assess any current diagnosis involving the left knee and to obtain an opinion on the etiology of any diagnosed left knee disorder.  This is especially important given the in-service complaints related to the left knee.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Loma Linda Healthcare System, dated since August 2012.  

2.  Schedule the Veteran for a VA examination of his left knee, preferably by an orthopedist.  The claims file and any pertinent evidence in the electronic files that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should identify all current disorders of the left knee.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left knee disorder, or the previously diagnosed left knee chondromalacia; left knee pain due to degenerative joint disease; and/or left knee arthralgia, had its onset during active service or is related to any in-service disease, event, or injury, to include the documented treatment related to the left knee in the service treatment records.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.
3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





